DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2022, was filed after the mailing date of the Notice of Allowance on October 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of  US 7132506 teaches peptides derived from bone morphogenic protein (BMP-2) having osteogenic activity (abstract). The peptides include SEQ ID NOs: 4, 5, and 6, each of which comprise elements of the instantly claimed peptides namely the sequence VPT..SAIS.LYL. US 7132506 does not teach peptides comprising the amino acids at the other positions of the instantly claimed peptides.  Further, the reference does not provide any motivation to make such substitutions.  Thus, the claims are both novel and unobvious over US 7132506.  The peptides are enabled for preparation and use as a treatment for the claimed methods (see e.g. Example 21 of the instant specification).  With respect to the method claim, since the products are both novel and unobvious, methods of using these products are also both novel and unobvious.  
The terminal disclaimers filed September 2, 2021, are sufficient to overcome the provisional nonstatutory double patenting rejections over Application Nos. 15745010, 15744980, and 15744994. The provisional nonstatutory double patenting rejections over Application Nos. 15760800, 15760838, 15760980, and 15761031 are withdrawn because the instant case is earlier-filed (MPEP § 1490(VI)(D)(2a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.